     Case 3:20-cr-03094-CAB Document 17 Filed 11/02/20 PageID.18 Page 1 of 1




1

2

3                             UNITED STATES DISTRICT COURT
4                            SOUTHERN DISTRICT OF CALIFORNIA
5    UNITED STATES OF AMERICA,                    Case No.: 20-CR-3094-CAB
6
                              Plaintiff,
7                                                 ORDER AND JUDGMENT TO DISMISS
          v.                                      THE    INFORMATION    WITHOUT
8                                                 PREJUDICE
     EFRAIN ALONZO-SANTES,
9

10                            Defendant.

11

12

13       Upon motion of the United States of America and good cause

14 appearing,

15       IT IS HEREBY ORDERED that the INFORMATION in the above-entitled

16 case be dismissed without prejudice.

17       IT IS SO ORDERED.

18 DATED: November 2, 2020.

19                                               _________________________
                                            HONORABLE CATHY ANN BENCIVENGO
20                                          United States District Judge
21

22

23

24

25

26

27

28
